C. D. San Juan. Cobro de dinero.
Por cuanto el apelado en el acta de la vista ha solici-tado la desestimación de la presente apelación por falta de-señalamiento de errores en debida forma de acuerdo con. las reglas y la constante jurisprudencia de este tribunal.
Por cuanto las únicas cuestiones suscitadas por el ape-lante en su alegato son, primero si la demanda aduce hechos suficientes para constituir una causa de acción, en vista de' lo dispuesto por el artículo 950 del Código de Comercio, y del supuesto carácter mercantil de los pagarés descritos en dicha demanda y, segundo, si la sentencia en rebeldía re-gistrada por el secretario carece de todo valor legal “por-que dicho funcionario, pudo y debió notar, que no se ha-bía notificado a los demandados, la orden o permiso de la-corte para enmendar, habiéndose notificado solamente, la. solicitud de dicho permiso.”
Por cuanto en la demanda se alega:
“Tercero: que ni la demandante ni los demandados se dedicaban al comercio en la fecha del otorgamiento de las transcritas obligacio-nes ni se dedican en la actualidad. Que las cantidades prestadas-no eran para dedicarlas a actos de comercio ni procedían de opera-ciones mercantiles.
“GuaHo: Que vendidos los pagarés transcriptos los deudores; fueron obteniendo prórrogas del apoderado de la acreedora Don Antonio Sarmiento, de seis en seis meses, habiendo vencido las últimas prórrogas concedidas en j.unio y septiembre respectivamente del año 1922.”
Por cuanto los demandados fueron debidamente empla-zados el día 14. de mayo de 1924 y su abogado fué oportia-*987ñámente notificado de la moción solicitando permiso para enmendar la demanda*
Poe cuanto en tales circunstancias no son aplicables los artículos 317 y 323 del Código de Enjuiciamiento Civil, ni los casos de Barros v. Padial, 35 D.P.R. 264, Hernández v. La Corte de Distrito, 15 D.P.R. 268, ni otros citados por los apelantes.
Poe tanto se confirma la sentencia apelada.